Name: Commission Regulation (EC) No 1023/2004 du 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  agricultural policy;  foodstuff
 Date Published: nan

 27.5.2004 EN Official Journal of the European Union L 188/10 COMMISSION REGULATION (EC) No 1023/2004 du 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (1), and in particular Article 4(4) thereof, Whereas: (1) The applications for import licences lodged for the period 1 May to 30 June 2004 are for quantities less than the quantities available and can therefore be met in full. (2) The quantity available for the following period should be determined. (3) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 May to 30 June 2004 submitted pursuant to Regulation (EC) No 1432/94 shall be met as referred to in Annex I. 2. For the period 1 July to 30 September 2004, applications may be lodged pursuant to Regulation (EC) No 1432/94 for import licences for a total quantity as referred to in Annex II. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 27 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 156, 23.6.1994, p. 14. Regulation as last amended by Regulation (EC) No 332/2004 (OJ L 60, 27.2.2004, p. 10). ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 May to 30 June 2004 1 100,00 ANNEX II (t) Group Total quantity available for the period 1 July to 30 September 2004 1 5 226,0